In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-15-00189-CV
                              ________________________

                             SARA MORRISON, APPELLANT

                                             V.

                        BRADLEY DON MORRISON, APPELLEE



                           On Appeal from the 46th District Court
                                   Wilbarger County, Texas
                 Trial Court No. 27,146; Honorable Dan Mike Bird, Presiding


                                     December 4, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, Sara Morrison, filed this appeal from a Final Decree of Divorce.

Appellant’s brief was due on November 16, 2015. Because Appellant has yet to file a

brief, we dismiss this appeal for want of prosecution and failure to comply with a notice

from the clerk requiring action within a specified time.

       The appellate record in this case was due on July 6, 2015. The clerk’s record

was filed by that date, but the reporter’s record was not. Upon the court’s request for a
status report, the reporter notified the court that Appellant had not yet paid or made

arrangements to pay for the reporter’s record. By letter on July 21, 2015, the court

ordered Appellant to make acceptable payment arrangements for the preparation of the

reporter’s record by August 3, 2015. On August 3, 2015, Appellant filed a Motion for

Extension of Time to Pay for Reporter Record in which she requested until September

3, 2015, to pay for the record. The court denied Appellant’s motion but sua sponte

granted the reporter until September 18, 2015, to prepare and file the reporter’s record.

The deadline for filing the reporter’s record lapsed and the reporter notified the court

that payment had not been made.

       Accordingly, the court deemed the reporter’s record filed as of September 28,

2015, and notified Appellant that her brief was due by October 28, 2015. See TEX. R.

APP. P. 37.3(c). Appellant failed to file a brief by this deadline. On November 4, 2015,

the court sua sponte granted an extension of time to file Appellant’s brief until

November 16, 2015, and in a letter to Appellant, the clerk notified her that failure to

timely file a brief would subject the appeal to dismissal without further notice. See TEX.

R. APP. P. 38.8(a)(1), 42.3(b). Appellant has made no response to the court’s letter and

the brief remains outstanding.

       Therefore, the appeal is dismissed for want of prosecution and for failure to

comply with a notice from the clerk requiring action within a specified time. TEX. R. APP.

P. 42.3(b), (c).



                                                       Per Curiam




                                            2